Exhibit 10.2
 

     
Notice of Grant of
 
LSI CORPORATION
Stock Option
 
ID: 94-2712976
Under the
 
1621 BARBER LANE
LSI Corporation 2003 Equity Incentive Plan
 
MILPITAS, CALIFORNIA 95035

 

       
GRANTEE NAME
 
Award Number:
 
Address
 
Grant Date:
 
Address
 
Number of Shares:
     
Exercise Price:
     
Expiration Date:
 

 
 
On the grant date shown above, LSI Corporation granted you a nonqualified stock
option covering the number of shares shown above under the LSI Corporation 2003
Equity Incentive Plan. When exercisable, the option will allow you to purchase
shares of LSI’s common stock for a price per share equal to the exercise price
shown above. Your right to exercise this Option will terminate on the expiration
date shown above or earlier if provided in the attached Nonqualified Stock
Option Agreement or in the plan.
 
 
Your option will become exercisable with respect to the number of shares and at
the time or times indicated below, but only if [any applicable performance
requirements indicated below have been met and] you have not incurred a
Termination of Service prior to the applicable time.
 

         
Shares
 
Vesting Date
                                                                       

 
 
By your signature below, you agree that this award is governed by this Notice of
Grant, the attached Nonqualified Stock Option Agreement and the LSI Corporation
2003 Equity Incentive Plan. You acknowledge that you have received, read and
understand this Notice of Grant, the attached agreement and the plan. You agree
to accept as binding all decisions or interpretations of the Board of Directors
of LSI or its delegate regarding any questions relating to this Notice of Grant,
the attached agreement or the plan.
 

     
______________________________________________
   
GRANTEE NAME
   
Date:
   





 

 
 

--------------------------------------------------------------------------------

 
